 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ROBERTO RAMIREZ,                                No. 2: 18-cv-01910 KJM KJN
11                      Plaintiff,
12    v.                                              AMENDMENT TO THE
                                                      SCHEDULING ORDER
13    CORT FURNITURE RENTAL,
14                      Defendants.
15

16
                   The parties jointly request (ECF No. 34) to amend dates in the amended
17
     scheduling order (ECF No. 32). The parties request this extension to allow the VDRP session to
18
     take place and to explore the possibility of settlement before they brief a summary judgment
19
     motion. Good cause appearing, the court GRANTS this request, as follows:
20

21                  Description                       Existing Date                 New Date
22    All Dispositive Motions Hearing Date        December 20, 2019          April 24, 2020

23   This amendment does not alter any other portions of the amended scheduling order (ECF No. 32).
24
                   IT IS SO ORDERED.
25
     DATED: January 7, 2020.
26

27
                                                          UNITED STATES DISTRICT JUDGE
28
                                                      1
